Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
      This Office Action is in response to the papers filed on 15 September 2020.

CLAIMS UNDER EXAMINATION
Claims 1, 3 and 6-10 are pending. Claims 1 and 3 have been examined on their merits.

                                                   PRIORITY
Foreign Priority Document KR10-2014-0094601, filed on 25 July 2014, is acknowledged.

WITHDRAWN REJECTIONS:
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (previously cited; Compositions For Improving Conditions Comprising Low Molecular Weight Fucoidan. KR20140012804. 04 February 2014) in view of Chowdhury et al. (previously cited; Distribution of Phlorotannins in the Brown Alga Ecklonia cava and Comparison of Pretreatments for Extraction. Fish Aquat Sci 14(3), 198-204, 2011) and Jeon et al. (previously cited; Method of enzymatic hydrolysis of ecklonia cava, method of ecklonia cava fucoidan using the same and ecklonia cava fucoidan. KR20110075541A) as evidenced by Cambridge Dictionary (previously cited; Definition: extract).


Claim 1 recites a method comprising culturing mesenchymal stem cells in a medium comprising “Ecklonia cava extract”. An extract is defined as “a substance removed from another substance” or “a preparation containing the active principle” (Cambridge Dictionary). Examiner notes claim 1 does not recite any specific components of the claimed extract. Therefore any active ingredient which can be obtained from Ecklonia cava reads on “an Ecklonia cava extract”.

Kim et al. evaluate the effect of fucoidan on stem cell proliferation (see Example 1, first paragraph). The art teaches fucoidan is present in a large amount in brown algae of the Jeju coast (page 2, fourth and fifth sections). Kim teaches fucoidan is produced as a solvent extract of brown algae (page 3, second paragraph). Kim teaches the fucoidan of the instant invention not only includes said solvent extract, but also includes fucoidan of various molecular weights, chemically synthesized fucoidan and commercial products (page 3, second paragraph from bottom).



As recited above, the art teaches solvent extracts of fucoidan obtained from brown algae from the coast of the Jeju Island. 

While Kim uses fucoidan obtained from brown algae from the coast of the Jeju island, the art is silent regarding the use of Ecklonia cava as a source of fucoidan.


Chowdhury et al. teach Ecklonia cava is a brown algae found in abundance on the coast of the Jeju islands (page 198, left column). E. cava contains a variety of compounds, including fucoidans, which play diverse biological and ecological roles.



It would have been obvious combine the teachings of the prior art by using fucoidan prepared from Ecklonia cava in the method of cell culture taught by Kim. Kim uses fucoidan obtained as an extract of brown algae found the Jeju coast to culture mesenchymal stem cells from umbilical cord. The art teaches the fucoidan used can be prepared by solvent extraction, or a commercially available fucoidan. One would have been motivated to use fucoidan from Ecklonia cava since Chowdhury identifies Ecklonia cava as a brown algae from the Jeju coast that produces fucoidan and Jeon teaches it is a commercially available source of brown algae fucoidan. KSR B teaches it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Kim teaches the use of fucoidan from brown algae or fucoidan that is commercially available, and Jeon teaches fucoidan can be obtained from the brown algae Ecklonia cava. One would have expected similar results since each reference is directed to fucoidan from brown algae. 

Step (c) of claim 1 recites an induced pluripotent stem cell line is obtained. As set forth above, Kim teaches continued culture for 3 days. Because culture of MSCs in a medium which includes an extract of Ecklonia cava at the claimed concentration is rendered obvious by the prior art, one would expect to obtain an induced pluripotent stem cell line as a result of culturing. Therefore claim 1 is included in this rejection (claim 1).

Therefore Applicant’s Invention is rendered obvious as claimed.


37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by co-Inventor Sang Yeon Lee filed on 15 September 2020. The Declarant alleges the Ecklonia cava extract of the claimed invention exhibits a different effect from the individual single ingredient contained in Ecklonia cava extract. The Declaration alleges the claimed extract “includes all the ingredients of the Ecklonia cava extract” and exhibits unexpected results. The “Experimental Conditions” section cultures cells for 7 days in 100 in either: 1) fucoidan or 2) “a medium STC-F002 containing the Ecklonia cava extract of the present application” and compared the effect of inducing pluripotent stem cells. The Declaration alleges the images in section 5 illustrate colonies are only formed when cells are treated with the STC-F002 medium.

The Declaration is insufficient to overcome the rejection of claim 1 because:  

The Declaration states the claimed Ecklonia cava extract “includes all the ingredients of the Ecklonia cava extract”. The disclosure and claims are silent regarding what said ingredients are. Examiner notes the claims are drawn to an extract, and not a lysate. As set forth above, an extract is defined as a substance removed from another substance, or an active ingredient. Examiner notes the Instant Specification does not disclose any 
Preparation of Dedifferentiation Medium (Hereinafter, Referred to as ‘STC-F002’)
Herb medicine samples used in an experiment were purchased in Jeju Island, exactly evaluated by an expert, and used in the experiment. 100 g of a dried herb medicine sample was added in 1 L of water, and then, the obtained water was extracted for 16 hours by applying an ultrasonic extractor, and filtrated by using a filter. A filtrate was concentrated in a rotary decompression evaporator and immediately lyophilized. 1˜1000 μg/ml of a Jeju Ecklonia cava extract and 0.1 v/v % of energy water were mixed to prepare a STC-F002 medium as a dedifferentiation medium

The Instant Specification discloses STC-F002 is prepared using a filtered, extracted “herb medicine” mixed with “energy water”. The extract recited in claim 1 is not limited to the composition prepared in the Instant Specification. Examiner notes the Instant Specification is silent regarding all of the components of STC-F002. The Instant Specification does not disclose the ingredients in an “energy water” or “dried herb medicine”. While claim 1 recites a culture medium containing Ecklonia cava extract, the claim does not recite the components of the STC-F002 disclosed in [0061] of the Instant Specification.

As set forth above, the Declaration alleges unexpected results. Although the Declarant states only cells cultured with STC-F002 grow colonies, it appears that cells treated with fucoidan also grow colonies relative to the control group (see section 5 of Declaration). Examiner notes that while the provided experiments cultures cells with 100 µg/ml if either fucoidan or STC-F002 for 7 days, the claims are not limited to these culture conditions. Therefore the experiments and arguments are not commensurate with the scope of the claims.

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 23 September 2019 are acknowledged. The Applicant argues the cited references “do not disclose the fact that Ecklonia cava extract or fucoidan can produce induced pluripotent stem cells”. The Applicant states Kim merely discloses fucoidan contained in brown algae promotes proliferation of mesenchymal stem cells. The Applicant argues promoting proliferation of stem cells is not the same as inducing pluripotency. The Applicant reiterates the points made in the Declaration filed on 15 September 2020 and argues unexpected results.

EXAMINER’S RESPONSE
The arguments are not persuasive. Applicant argues the claimed extract contains multiple components in contrast to the single component used by Kim. The Examiner notes the Instant Specification does not recite an explicit definition of an “extract”. Therefore the broadest reasonable interpretation of an extract is “a substance removed from another substance” (Cambridge Dictionary) or “a preparation containing the active principle” (Cambridge Dictionary). Therefore fucoidan is interpreted to read on “Ecklonia cava extract”.  As set forth above, the Applicant states the cited references “do not disclose the fact that Ecklonia cava extract or fucoidan can produce induced pluripotent stem cells”. The Applicant appears to acknowledge fucoidan can produce induced 

The Applicant alleges the claimed extract “includes all the ingredients of the Ecklonia cava extract” and produces unexpected results. As set forth above, an “extract” is defined as a substance removed from another substance. Examiner notes neither the claims nor Instant Specification disclose a composition containing all of the ingredients of Ecklonia cava extract or identify the components present in said extract. The alleged unexpected results are produced using “STC-F002 medium”. The Instant Specification teaches this is a dedifferentiation medium that contains “a Jeju Ecklonia cava extract” in addition to other components (filtered, extracted herb medicine; “energy water”).  As set forth in Examiner’s response the submitted Declaration, the components of an “STC-F002 medium” are unclear. Therefore the alleged results are produced using a composition that is not claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chowdhury and Jeon as applied to claim 1 above, and further in view of Han et al. (Optimization of human umbilical cord mesenchymal stem cell isolation and culture methods. Cytotechnology (2013) 65: 819-827).




While Kim cultures MSCs from umbilical cord, the art is silent regarding the type of medium used.

Han teaches cells isolated from umbilical cord are cultured in DMEM (see page 821, left column, step 3).

It would have been obvious to culture the MSCs taught by Kim in DMEM. One would have been motivated to do so since Han teaches MSCs obtained from umbilical cord are cultured in DMEM. One would have had a reasonable expectation of success since Han teaches MSCs from umbilical cord can be cultured in DMEM. One would have expected similar results since Kim and Han both teaches MSCs harvested from the same tissue. Therefore claim 3 is rendered obvious as claimed (claim 3).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653